                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                   March 31, 2020
                    IN THE UNITED STATES DISTRICT COURT                          David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JOEL FRANCISCO VILLARREAL,                §
TDCJ–CID # 01364926,                      §
                                          §
             Plaintiff,                   §
                                          §             Civil Action No. H-20-1011
v.                                        §
                                          §
LARRY WINZER, et al.,                     §
                                          §
             Defendants.                  §

                    MEMORANDUM OPINION AND ORDER

      Plaintiff, a state inmate currently confined at the Wallace Pack Unit of the Texas

Department of Criminal Justice (“TDCJ”), proceeds pro se and in forma pauperis in this

section 1983 lawsuit. He brings claims for negligence and deliberate indifference against

UTMB and UTMB/TDCJ employees Larry Winzer (“Winzer”), an unnamed lieutenant at the

Goree Unit (“Lieutenant”), Kolton Stoker (“Stoker”), and Erica Hopkins (“Hopkins”).

      Having reviewed the complaint pursuant to sections 1915 and 1915A, the Court

DISMISSES this lawsuit for the reasons explained below.

                           I. BACKGROUND AND CLAIMS

      Plaintiff alleges that he sustained a stroke on September 15, 2017, while asleep in his

cell at the Goree Unit. He awoke and walked with difficulty to the medical department for

his scheduled blood glucose finger stick test prior to his insulin dose. He states that he

informed defendant nurse Winzer about the stroke, but Winzer completed the insulin check

and told him to return to his cell. The next day he again told Winzer about the stroke, but
Winzer said plaintiff was scheduled to leave the Goree Unit on the chain bus that day for

transport to a new unit. Winzer told plaintiff to discuss his concerns with medical staff when

he arrived at his destination. Plaintiff also expressed his medical concerns to defendant

Lieutenant, a Goree Unit officer at the chain bus entrance, but he told plaintiff there was

nothing he could do. He, too, told plaintiff to notify authorities upon his arrival at the new

unit.

        Plaintiff reports that upon arrival of the chain bus at the Stringfellow Unit, he was

examined and sent to a nearby hospital. The Stringfellow Unit officers were under the

impression that plaintiff’s stroke had occurred during the transport. Plaintiff was diagnosed

with a cerebral-vascular stroke and given treatment. He contends that because defendants

Winzer and Lieutenant failed to provide him emergency medical attention when he first

notified them of the stroke, he now has a useless arm and walks by dragging his foot.

        Plaintiff further states that Pack Unit senior practice manager defendant Stoker

“falsified documents to cover up negligence,” and that grievance officer defendant Hopkins

“refuse[d] to give me back evidence back [sic], in my negligent [sic] claim.” (Docket Entry

No. 1, p. 3.)

        Plaintiff seeks monetary damages against UTMB and the individual defendants in

their official and individual capacities.



                                      II. ANALYSIS


                                              2
       A.     Sections 1915, 1915A

       Plaintiff is an inmate proceeding in forma pauperis who seeks redress from a

governmental entity or its employees. The Court is required by federal law to scrutinize the

claims and dismiss the complaint, in whole or in part, if it determines that the complaint “is

frivolous, malicious, or fails to state a claim upon which relief may be granted” or “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §§ 1915A(b),

1915(e)(2)(B); see also 42 U.S.C. § 1997e(c) (providing that the court “shall on its own

motion or on the motion of a party dismiss an action” if it is satisfied that the complaint is

“frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief from a defendant who is immune from such relief”).

       Plaintiff also proceeds pro se in this lawsuit. Complaints filed by pro se litigants are

entitled to a liberal construction and, however “inartfully” pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

519, 520 (1972). However, even under this lenient standard, a pro se plaintiff must allege

more than “labels and conclusions,” and may not rely on a “formulaic recitation of the

elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus,

threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, will not suffice. Id. Pro se plaintiffs must still plead factual allegations which

raise the right to relief above the speculative level. Chhim v. Univ. of Texas at Austin, 836

F.3d 467, 469 (5th Cir. 2016).



                                              3
       B.       UTMB and Official Capacity Claims

       Plaintiff seeks monetary damages against UTMB and against the individual

defendants in their official capacity. UTMB is a state agency that enjoys immunity from suit

in federal court. See Lewis v. UTMB, 665 F.3d 625, 630 (5th Cir. 2011). Plaintiff’s direct

claims against UTMB are barred by Eleventh Amendment sovereign immunity and are

DISMISSED WITHOUT PREJUDICE.

       Plaintiff’s claims for monetary damages against the individual defendants in their

official capacity are likewise barred by sovereign immunity under the Eleventh Amendment.

Because state officials assume the identity of the government that employs them, state

officials sued in their official capacity are not liable for damages under section 1983. Hafer

v. Melo, 502 U.S. 21, 25 (1991). Accordingly, the Eleventh Amendment bars monetary

damages against the individual defendants in their official capacities and such claims must

be dismissed.

       Plaintiff’s claims against Winzer, the Lieutenant, Stoker, and Hopkins in their official

capacity as employees of UTMB/TDCJ are barred by Eleventh Amendment sovereign

immunity and are DISMISSED WITHOUT PREJUDICE.




       C.       Defendants Stoker and Hopkins




                                              4
       Plaintiff complains that defendants Stoker and Hopkins violated his constitutional

rights by denying relief on his administrative grievances in 2019 and 2020. No viable claim

for relief under section 1983 is raised by such complaint. Prisoners have no constitutional

right to satisfactory resolution of their prison administrative grievances. Geiger v. Jowers,

404 F.3d 371, 373–74 (5th Cir. 2005).

       Plaintiff also appears to allege that Stoker falsified documents to conceal defendants’

negligence and that Hopkins refused to return evidence regarding his negligence claims.

These allegations arise in connection with the defendants’ processing of plaintiff’s 2019 and

2020 administrative grievances, and raise no viable claim for relief under section 1983.

Plaintiff enjoys no constitutional protections against “falsified documents” or having

“evidence” returned regarding his negligence claims. To the extent plaintiff’s claims are

premised on his dissatisfaction with the timeliness or substance of defendants’ responses to

his prison grievances, no viable claim is raised. Jowers, 404 F.3d at 373–74.

       Plaintiff fails to state a viable section 1983 claim for relief against defendants Stoker

and Hopkins, and his claims are DISMISSED WITHOUT PREJUDICE.

       D.     Limitations Bar

       Federal civil rights actions instituted in Texas, such as those brought pursuant to

section 1983, are deemed analogous to personal injury claims, and are governed by the two-

year limitation appearing in section 16.003(a) of the Texas Civil Practice & Remedies Code.

Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001).


                                               5
       Accrual of a section 1983 claim, however, is governed by federal law. Hitt v. Connell,

301 F.3d 240, 246 (5th Cir. 2002). A cause of action accrues when the plaintiff knows or has

reason to know of the injury which is the basis of the action. Gonzales v. Wyatt, 157 F.3d

1016, 1020 (5th Cir. 1998). Dismissal of a claim is appropriate if it is clear from the face of

the complaint that the claims asserted are barred by limitations. Harris v. Hegmann, 198

F.3d 153, 156 (5th Cir. 1999). Thus, a section 1983 claim to redress a medical injury arising

from deliberate indifference to a prisoner’s serious medical needs accrues when the prisoner

knows of his physical injury and its cause.

       In the instant case, plaintiff clearly states that his stroke occurred on September 15,

2017, and that the remaining two defendants, Winzer and the Lieutenant, ignored his reports

of the stroke on September 16–17, 2017. His factual allegations show that he knew of his

physical injury and its cause no later than September 17, 2017, and limitations expired two

years later, on September 17, 2019. Plaintiff did not file this pending lawsuit until January

24, 2020, at the earliest, and the lawsuit is untimely.

       Generally, the pendency of a prisoner’s administrative grievances tolls the two-year

statute of limitations. Edwards v. Miller, 385 F. App’x 405 (5th Cir. 2010); Kimbrell v.

Cockrell, 311 F.3d 361, 364 (5th Cir. 2002). However, plaintiff’s pleadings and exhibits in

this case show that he filed his step 1 grievance on December 27, 2019, after expiration of

the two-year statute of limitations. As a result, plaintiff’s grievances did not act to toll the

already expired statute of limitations, and his lawsuit remains barred by limitations.



                                               6
       Plaintiff’s claims against defendants Winzer and the Lieutenant for deliberate

indifference in their individual capacities are DISMISSED WITHOUT PREJUDICE for

failure to state a viable claim premised on expiration of limitations.

       E.     State Law Claims

       Plaintiff raises claims for negligence against the defendants. Claims of negligence are

based in state law and do not raise cognizable federal claims for purposes of section 1983.

Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise supplemental or

pendent jurisdiction over a state law claim when it has dismissed all claims over which it has

original jurisdiction. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988); see

also Enochs v. Lampasas County, 641 F.3d 155, 161 (5th Cir. 2011). Because the Court is

dismissing all of plaintiff’s federal claims, it declines to exercise supplemental or pendent

jurisdiction over any state law claims he may have raised in this lawsuit.

       Plaintiff’s state law claims are DISMISSED WITHOUT PREJUDICE. See Wong

v. Stripling, 881 F.2d 200, 204 (5th Cir. 1989).

                                   III. CONCLUSION

       This lawsuit is DISMISSED WITHOUT PREJUDICE for plaintiff’s failure to raise

a viable claim for relief under section 1983 and as barred by limitations. Any and all pending

motions are DENIED AS MOOT.

       This dismissal constitutes a “strike” for purposes of section 1915(g).




                                              7
       The Clerk is to provide a copy of this order to plaintiff and to the United States

District Court for the Southern District of Texas, Houston Division, Attention: Three-Strikes

List Manager, at the following email: Three_Strikes@txs.uscourts.gov.

                                             31st day of March, 2020.
       Signed at Houston, Texas, on this the ____




                                          KEITH P. ELLISON
                                          UNITED STATES DISTRICT JUDGE




                                             8
